Citation Nr: 0300165	
Decision Date: 01/06/03    Archive Date: 01/15/03

DOCKET NO.  02-05 089A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities 
(TDIU), for accrued benefits purposes. 

2.  Entitlement to an increased rating for resection of 
the prostate, rated as 60 percent disabling, for accrued 
benefits purposes.

3.  Entitlement to service connection for removal of the 
left kidney for hypoplasia, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from January 1938 to 
September 1958.  He died in May 2000.  The appellant (also 
referred to as "claimant") is the veteran's daughter and 
executrix of his estate.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in April 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which denied accrued 
benefits due and unpaid the veteran at the time of death 
based on an increased rating in excess of 60 percent for 
service-connected resection of the prostate, granted 
accrued benefits due and unpaid the veteran at the time of 
death based on service connection for removal of the left 
kidney for hypoplasia (determined by the RO to warrant a 
30 percent schedular rating), and denied accrued benefits 
due and unpaid the veteran at the time of death based on a 
TDIU.  The appellant entered notice of disagreement with 
this decision in September 2001; the RO issued a statement 
of the case in April 2002; and the appellant entered a 
substantive appeal, on a VA Form 9, which was received May 
2002. 


FINDINGS OF FACT

1.  All evidence necessary to decide the accrued benefit 
claims on appeal has been obtained; VA has notified the 
appellant of the evidence needed to substantiate the 
accrued benefits claims addressed in this decision in 
order to assist her in substantiating her claims for VA 
compensation benefits; in light of the grant of a TDIU for 
accrued benefits purposes for the period not more than two 
years prior to the veteran's death, there is no reasonable 
possibility that additional assistance would further aid 
in substantiating the appellant's claims. 

2.  The veteran died in May 2000; the appellant, daughter 
of the veteran and executrix of the veteran's estate, 
filed a claim for accrued benefits that appears to have 
been received in August 2000, within one year of the 
veteran's death.

3.  At the time of the veteran's death, there were claims 
pending on the issues of entitlement to an increased 
rating in excess of 60 percent for service-connected 
resection of the prostate, entitlement to service 
connection for removal of the left kidney for hypoplasia, 
and entitlement to a TDIU. 

4.  The evidence of record on file at the time of the 
veteran's death for and against the claim for a TDIU for 
accrued benefits purposes for two years prior to the 
veteran's death is in equipoise. 

5.  There is no remaining question of law or fact to be 
decided on the issue of an increased rating in excess of 
60 percent for service-connected resection of the 
prostate, for accrued benefits purposes. 

6.  There is no remaining question of law or fact to be 
decided on the issue of entitlement to service connection 
for removal of the left kidney for hypoplasia, for accrued 
benefits purposes.



CONCLUSIONS OF LAW

1.  With the resolution of reasonable doubt in the 
veteran's favor, the requirements for a TDIU, for accrued 
benefits purposes, have been met for the two year period 
immediately prior to the veteran's death.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2002).  

2.  The appellant's claim of entitlement to an increased 
rating for resection of the prostate, rated as 60 percent 
disabling, for accrued benefits purposes, is moot.  
38 U.S.C.A. §§ 511(a), 7104 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.16(a), 20.101 (2002). 

3.  The appellant's claim of entitlement to service 
connection for removal of the left kidney for hypoplasia, 
for accrued benefits purposes, is moot.  38 U.S.C.A. 
§§ 511(a), 7104 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.16(a), 20.101 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now requires VA to assist 
a claimant in developing all facts pertinent to a claim 
for VA benefits, including a medical opinion and notice to 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary 
to substantiate the claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  The 
Board finds that, in this appellant's case, the 
requirements of the Veterans Claims Assistance Act of 2000 
and implementing regulations have been met.  

In the rating decision and statement of the case, the RO 
advised the appellant of what must be demonstrated to 
establish an increased rating in excess of 60 percent for 
service-connected resection of the prostate, service 
connection for removal of the left kidney for hypoplasia, 
and entitlement to a TDIU, all for accrued benefits 
purposes.  In light of the grant of the maximum benefits 
sought on appeal for the maximum period of not more than 
two years prior to the veteran's death, no further 
evidence is necessary to substantiate the appellant's 
claims for accrued benefits.  See 38 U.S.C.A. § 5103(a) 
(West Supp. 2002).  As the full benefit allowed by law has 
been granted in this case, there is no reasonable 
possibility that additional assistance would further aid 
in substantiating the appellant's claims for VA 
compensation benefits.  See 38 U.S.C.A. § 5103A(a)(1),(2) 
(West Supp. 2002).  Additional assistance is also not 
warranted because accrued benefits claims are to be 
decided based on evidence in file at the date of death of 
the veteran.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  
Accordingly, no further notice to the appellant or 
assistance in acquiring additional evidence is required by 
the new statute and regulations.  

During his lifetime, the veteran claimed that he was 
entitled to service connection for removal of the left 
kidney for hypoplasia, an increased rating in excess of 60 
percent for service-connected resection of the prostate, 
and a TDIU.  See Jones v. West, 136 F.3d 1296 (Fed. Cir. 
1998) (in order for a surviving spouse to be entitled to 
accrued benefits, the veteran must have had a benefits 
claim pending at the time of death or else be entitled to 
such benefits under an existing rating or decision).  The 
veteran perfected an appeal to the Board as to these 
issues at the time of his death in May 2000.  As the 
veteran died before his appealed claims were finally 
decided by the Board, a June 2002 Board decision 
addressing these issues was nullified by the veteran's 
death.  As a matter of law, veterans' claims do not 
survive their deaths.  See Zevalkink v. Brown, 102 F.3d 
1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. 
App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 
42, 47 (1994); 38 U.S.C.A. § 7104(a) (West Supp. 2002); 38 
C.F.R. § 20.1302 (2002).  

The appellant, who is the daughter of the veteran and 
executrix of the veteran's estate, filed a claim for 
accrued benefits that appears to have been received in 
August or September 2000, which is within one year of the 
veteran's death.  Within the year following his death, the 
appellant submitted claims of entitlement to service 
connection for removal of the left kidney for hypoplasia, 
an increased rating in excess of 60 percent for service-
connected resection of the prostate, and a TDIU, all for 
accrued benefits purposes.  

Accrued benefits are periodic monetary benefits (other 
than insurance and servicemen's indemnity) under VA laws 
to which the veteran was entitled at death under existing 
ratings or decisions, or those based on evidence in file 
at the date of death, and due and unpaid for a period not 
to exceed two years.  38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000.  Upon the death of a veteran, accrued benefits 
are paid first to any living spouse of the deceased 
veteran, then to any living children, in pertinent part.  
In all other cases, only so much of the accrued benefit 
may be paid as may be necessary to reimburse the person 
who bore the expense of last sickness or burial.  38 
U.S.C.A. § 5121(a) (West 1991 & Supp. 2002); 38 C.F.R. § 
3.1000(a) (2002).

The regulations governing TDIU provide that total ratings 
for compensation may be assigned where the schedular 
rating is less than total when it is found that the 
disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. §§ 3.340, 4.16.  The 
term unemployability, as used in VA regulations governing 
total disability ratings, is synonymous with an inability 
to secure and follow a substantially gainful occupation.  
VAOPGCPREC 75-91.  In determining whether the veteran is 
entitled to a TDIU, neither the veteran's non-service-
connected disabilities nor his advancing age may be 
considered.  See Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the central inquiry in 
determining whether a veteran is entitled to a TDIU is 
whether service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad 
v. Brown, 5 Vet. App. 524 (1993).  The test of individual 
unemployability is whether the veteran, as a result of his 
service-connected disabilities alone, is unable to secure 
or follow any form of substantially gainful occupation 
which is consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16; see 
Hatlestad, 
5 Vet. App. 524.  

After a review of the evidence of record, the Board finds 
that the evidence for and against the claim is in relative 
equipoise on the question of whether, for a two year 
period prior to the veteran's death in May 2000, the 
veteran was unable to obtain or maintain substantially 
gainful employment.  In reaching this determination, the 
Board has considered all the evidence of record as it 
bears on the question of whether the veteran was unable to 
obtain or maintain substantially gainful employment for 
the two year period prior to his death.  

The evidence shows that the veteran was rated as 60 
percent disabled for his service-connected residuals of 
resection of the prostate.  The symptoms included  
urethral stricture, urinary retention, some urinary 
incontinence, pain and irritation with urination, and 
urinary retention, and required the wearing of a Foley 
catheter for a number of years.  The April 2001 rating 
decision on appeal also granted service connection for 
removal of the left kidney for hypoplasia, and assigned a 
30 percent rating effective from 1958.  For two years 
prior to the veteran's death, the maximum relevant period 
for accrued benefits purposes, the veteran's service-
connected disabilities warranted a combined rating of 70 
percent.  See 38 C.F.R. § 4.25 (2002).  Although he had 
significant nonservice-connected disabilities, including 
post operative carcinoma of the prostate and Parkinson's 
disease, his voiding dysfunction was severe and required 
use of a Foley catheter.  He had not worked in many years.  
For these reasons, and with the resolution of reasonable 
doubt in the veteran's favor, the Board finds that the 
requirements for a TDIU, for accrued benefits purposes, 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16.  The grant of 
a TDIU, for accrued benefits purposes, represents a full 
grant of benefits in this case.  

As the appellant is in receipt of a TDIU for service-
connected disabilities for the two year period prior to 
the veteran's death in May 2000, the issues of entitlement 
to an increased rating for resection of the prostate, 
rated as 60 percent disabling, for accrued benefits 
purposes, and service connection for removal of the left 
kidney for hypoplasia, for accrued benefits purposes, have 
been rendered moot, and are dismissed.  The Board's 
jurisdiction extends to "[a]ll questions of law and fact 
necessary to a decision by the [Secretary] under a law 
that affects the provision of benefits by the Secretary."  
38 C.F.R. § 20.101(a) (2002); see also 38 U.S.C.A. 
§§ 7104(a), 511(a) (West 1991 & Supp. 2002).  In light of 
the Board's decision herein that entitlement to a TDIU is 
warranted for the veteran's service-connected disabilities 
for the two year period prior to the veteran's death, 
which results in the grant of a total rating for this 
period (for accrued benefits purposes), there remains no 
"question" of law or fact for the Board's decision.  See 
Waterhouse v. Principi, 3 Vet. App. 473 (1992).  Thus, 
entitlement to the greater benefit has been granted for 
the period not to exceed two years prior to the veteran's 
death.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  The Court 
has held that "where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to 
the BVA terminated because of the absence of legal merit 
or the lack of entitlement under the law." Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994), quoting Gardner v. 
Derwinski, 1 Vet. App. 584, 586-87 (1991).  See Cacalda v. 
Brown, 9 Vet. App. 261, 265 (1996) (where law is 
dispositive, not evidence, the appeal should be terminated 
for lack of legal merit or entitlement); accord Luallen v. 
Brown, 8 Vet. App. 92 (1995). 


ORDER

Entitlement to a TDIU is granted for the period from May 
25, 1998 to May 25, 2000, for accrued benefits purposes, 
subject to controlling regulations applicable to the 
payment of monetary benefits.

The appeal for an increased rating for resection of the 
prostate, rated as 60 percent disabling, for accrued 
benefits purposes, has been rendered moot, and is 
dismissed.

The appeal for service connection for removal of the left 
kidney for hypoplasia, for accrued benefits purposes, has 
been rendered moot, and is dismissed.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

